 Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 1 of 18 PAGEID #: 894




                              IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION


RONALD PAIRAN on behalf of himself                      :       Case No. 1:20-cv-00017-SJD-KLL
and all others similarly situated,                      :
                                                        :
                           Plaintiffs,                  :       Judge Susan J. Dlott
                                                        :       Magistrate Judge Karen L. Litkovitz
         v.                                             :
                                                        :
GUARDIAN PROTECTION SERVICES                            :       DEFENDANTS’ MOTION TO DISMISS
                                                                DEFENDANTS'
OF OHIO, LLC, et al.                                    :       PLAINTIFF’S
                                                                PLAINTIFF'S AMENDED COMPLAINT
                                                        :       IN ITS ENTIRETY AND MEMORANDUM
                           Defendants.                  :       IN SUPPORT THEREOF
                                                        :

                                            MOTION TO DISMISS

                                 (“Pairan” or "Plaintiff'),
         Plaintiff Ronald Pairan ("Pairan"    “Plaintiff”), alleges that Defendant Guardian

                     Inc.11 ("Guardian"):
Protection Services, Inc.   (“Guardian”): (i) failed to post appropriate notices in the workplace in

violation of 29 C.F.R. § 516.4 (Count I); (ii) willfully misclassified its installation technicians in

accordance with the Fair Labor Standards Act ("FLSA")(Count
                                             (“FLSA”)(Count III); and (iii) failed to properly

                                             Ohio’s Minimum Fair Wage Standards Act
pay overtime in accordance with the FLSA and Ohio's

(“OMFWSA”)(Counts IV and V). Plaintiff also alleges a separate count which he labels as
("OMFWSA")(Counts

“Equitable Tolling.”
"Equitable Tolling." (Count II). Finally, Pairan also alleges that Guardian engaged in theft and

fraud in violation of O.R.C. § 2913.01 et. seq. (Count VI).




11 Plaintiff initially filed his complaint on January 7, 2020, naming "Guardian
                                                                       “Guardian Protection Services of Ohio, LLC"
                                                                                                                LLC” and
 “Guardian Protection Services, Inc."
"Guardian                            Inc.” as defendants. (Doc. 1: Filed 1/7/20, PageID #1). After counsel for Guardian
 Protection Services, Inc. notified Plaintiff's
                                       Plaintiff’s counsel that "Guardian
                                                                “Guardian Protection Services of Ohio, LLC"
                                                                                                         LLC” was not in
                                             “Guardian Protection Services, Inc.,”
any way related to or affiliated with "Guardian                              Inc.," Plaintiff filed an amended complaint
               “Guardian Protection Services of Ohio, LLC"
dismissing "Guardian                                         LLC” as a defendant, and adding "Armstrong
                                                                                                    “Armstrong Group of
 Companies” as a new defendant. (Doc. No. 4: Filed 01/15/20, PagelD
Companies"                                                          PageID #446). After counsel for Guardian Protection
 Services, Inc. then advised Plaintiff's
                                  Plaintiff’s counsel that no legal entity exists by the name of "Armstrong
                                                                                                     “Armstrong Group of
 Companies,” counsel for Plaintiff dismissed "Armstrong
Companies,"                                        “Armstrong Group of Companies"
                                                                          Companies” as a defendant. (Doc. No. 5, Filed
 02/06/20, PageID #887). Consequently, Guardian Protection Services, Inc. is the only Defendant in this action.


                                                            1
 Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 2 of 18 PAGEID #: 895




       Plaintiff, himself, recognizes that all of the causes of actions or purported causes of action

alleged in Counts I, III, IV
                          W and V, fall outside of the FLSA and OMFWSA's
                                                                OMFWSA’s statutes of

limitations. Consequently, Pairan implores the Court to equitably toll the statutes of limitations

as of June 29, 2016, or three (3) years, six (6) months and nine (9) days prior to filing the instant

lawsuit on January 7, 2020, seeking a liability period of over six and a half years (61
                                                                                    (6½)
                                                                                      2/ ) years.

Despite the fact that Plaintiff's
                      Plaintiff’s claims or purported claims alleged in Counts I, III, IV
                                                                                       W and V all

are barred by the statutes of limitations, Pairan also seeks to certify Rule 216(b) and Rule 23

class actions encompassing other "technicians
                                 “technicians who have worked for Defendants installing and

maintaining alarm systems since January 1, 2013."
                                           2013.” (Doc. 4, PageID #455, ¶69).

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Guardian respectfully

moves this Court for an order dismissing all of Plaintiff's
                                                Plaintiff’s causes of action with prejudice given

that, even taking all of the facts and allegations in the amended complaint as true and viewing the

same in the light most favorable to Pairan, he has not stated any claims upon which relief may be

granted.




                                                 2
 Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 3 of 18 PAGEID #: 896




                              MEMORANDUM IN SUPPORT

I.     INTRODUCTION

       In his Amended Complaint, Pairan alleges six (6) separate causes of action stemming

from his former business relationship with Guardian. Of the six (6) causes of action, all should

be dismissed for failure to state a claim for one or more of the following three reasons: (i) they

are not legally cognizable claims; (ii) they do not allow for a private cause of action; and/or (iii)

they fall years outside of the applicable statute of limitations under circumstances where

equitable tolling is not an available remedy based on existing jurisprudence. For these reasons,

Plaintiff’s Amended Complaint should be dismissed with prejudice in its entirety.
Plaintiffs

       As to the first two categories of claims, Pairan seeks to hold Guardian legally responsible

for four (4) causes of action where the claims or private rights to sue do not exist. Specifically,

Count I (Failure to Post Notice in Accordance with 29 C.F.R. § 516.4) and Count VI (Theft and

Fraud R.C. § 2913.01 et seq.) do not allow for private causes of action. Additionally, Count II

(Equitable Tolling) and Count III (Willful Misclassification) are not independently cognizable

causes of action. For these reasons, Counts I, II, III and VI all should be dismissed with

prejudice out of hand.

       With respect to Count IV (Failure to Pay Overtime (FLSA)) and Count V (Failure to Pay

Overtime (OMFWSA)), Pairan filed these claims years outside the applicable statutes of

limitations. In fact, Count IV
                            W was filed 3 years, 6 months and 9 days after the last date upon

which damages potentially accrued, and Count V was filed 4 years, 6 months and 9 days after

the last date upon which damages potentially accrued. Given the extreme and inexcusable delay

in filing, Pairan begs the Court to toll the statute of limitations as of June 26, 2016. However,

despite his request for the Court to excuse his dilatory conduct, as explained in greater detail

below, Pairan cannot point to any judicial precedent supporting the extreme remedy he requests


                                                 3
    Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 4 of 18 PAGEID #: 897




in his Amended Complaint. To the contrary, judicial precedent in this Circuit, this District, and

beyond is contrary to his request to toll the statute of limitations by years. Thus, because

equitable tolling is inappropriate based on the alleged facts and circumstances of this case as

developed further throughout this Memorandum in Support, Count's
                                                         Count’s IV
                                                                 W and V should likewise

be dismissed with prejudice.

II.                   FACTS22
         STATEMENT OF FACTS

         Guardian sells, installs, and monitors residential and commercial security and home

automation systems. (Doc. 4, PageID #448, ¶14). Plaintiff alleges that in April 2000, Guardian

hired Pairan as a technician based out of its location at 9852 Windisch Road, West Chester

Township, Ohio 45069.             (Doc. 4, PageID #449, ¶16, 21).                Pairan was classified as an

independent contractor at all times for almost 20 years before Guardian terminated its

                                                           446–447, ¶1, 2, 3).
relationship with him in December 2018. (Doc. 4, PageID #s 446-447,

         Although Plaintiff alleges that he was classified as an independent contractor, he did not

attach to, or specifically reference in, his Amended Complaint the written "Master
                                                                           “Master Contractor

Agreement” between him and Guardian in which Plaintiff expressly agreed and understood that
Agreement"

he was an independent contractor working for himself and was not to be deemed an employee of

Guardian. As an independent contractor under the Master Contractor Agreement, as Plaintiff

does acknowledge in his Amended Complaint, he was required, inter alia, to drive his own

personal vehicle to job sites at his own expense without any reimbursement and also was

required to carry at his own expense insurance on his vehicle. (Doc. 4, PageID #450, #26, 27).




2
2  Defendant does not agree with or accept Plaintiff's
                                                 Plaintiff’s characterization of the "facts;"
                                                                                       “facts;” however, Defendant
                                       Plaintiff’s factual allegations as true for purposes of this motion. By filing
understands that the Court must accept Plaintiff's
this Motion with the Statement of Facts, Defendant does not waive the right to deny any and all of Plaintiff's
                                                                                                           Plaintiff’s
allegations.


                                                          4
 Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 5 of 18 PAGEID #: 898




       Between 2000 and 2010, Pairan worked six (6) days per week. (Doc. 4, PageID #451,

¶40). However, in 2010 Guardian granted his request to work five (5) days a week, to allow him

more time with his wife and young daughter. (Id).

       Circa August 7, 2015 (4 years and 5 months prior
                                                  prior to the date Plaintiff filed the instant

lawsuit), Guardian informed Pairan that his work schedule was being reduced to four (4) days

per week. (Doc. 4, PageID #451, ¶41). On June 29, 2016 (3 years, 6 months and 9 days prior
                                                                                     prior to

                      Guardian’s Operations Manager informed Pairan that the Company had
the instant lawsuit), Guardian's

hired a compliance officer who told Guardian that Guardian could not classify him or others as

an independent contractor if they worked four (4) or five (5) days per week. (Doc. 4, PageID

                          Pairan’s schedule was reduced to three (3) days per week circa June
#451, ¶42). Consequently, Pairan's

29, 2016. (Doc. 4, PageID #451, ¶43).

       After the reduction of days worked to three (3) days per week circa June 29, 2016, Pairan

never worked in excess of forty (40) hours per week. (Doc. 4, PageID #464, ¶130). Despite the

reduction in the number of days and hours worked each week at Guardian circa June 26, 2016,

Pairan continued to provide services to Guardian for another two and a half (2.5) years until

December 2018 when his services ceased. (Doc. 4, PageID #446, ¶1).

       In light of the foregoing, even if Pairan should have been classified as an "employee"
                                                                                   “employee” as

                                     Guardian’s Motion To Dismiss still should be granted,
he alleges in his Amended Complaint, Guardian's

because his claims for overtime are time-barred. The alleged "facts,"
                                                             “facts,” taken in the light most

favorable to Pairan as required for purposes of this motion, undisputedly establish that he never

would have been entitled to any overtime compensation after circa June 29, 2016. This is so,

because Pairan candidly alleges in his Amended Complaint that he worked in excess of forty




                                               5
 Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 6 of 18 PAGEID #: 899




(40) hours per week only until circa June 29, 2016, which is more than three and a half years

before Plaintiff filed this action on January 7, 2020. (Doc. 4, PageID #464, ¶130).

III.    ARGUMENT

        PLAINTIFF’S
        PLAINTIFF'S AMENDED COMPLAINT MUST BE DISMISSED IN ITS
        ENTIRETY AS HE FAILS TO STATE ANY CLAIMS UPON WHICH RELIEF
        MAY BE GRANTED

                A.        Fed.R.Civ.P. 12(b)(6) Legal Standard.

        As explained below, each cause of action alleged in Pairan's
                                                            Pairan’s Amended Complaint (Doc.

4) must be dismissed with prejudice in accordance with Fed.R.Civ.P. 12(b)(6) essentially for one

of three basic reasons: (i) they are not legally cognizable claims; (ii) no private cause of action

exists for the claim alleged; and/or (iii) the cause of action was filed outside of the applicable

statute of limitations.

        The purpose of Fed. R. Civ. P. 12(b)(6) is to allow a defendant to test whether, as a

matter of law, the plaintiff is entitled to legal relief even if all facts and allegations in the

complaint are true. Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993) (citing Nishiyama v.

Dickson County Tennessee, 814 F.2d 277, 279 (6th Cir. 1987)). To survive a Rule 12(b)(6)

                     plaintiff's complaint must contain sufficient factual matter, accepted as true,
motion to dismiss, a plaintiffs

to state a claim to relief that is plausible on its face. A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. Garza v. Isgur, 2013 U.S. Dist. LEXIS 11721, at

*1 (S.D. Ohio Jan. 28, 2013)(J. Dlott). In analyzing the Amended Complaint, all the factual

allegations must be viewed in the light most favorable to the plaintiff and the plaintiff must

receive the benefit of all reasonable inferences from the facts in the complaint." Pikas v.

Williams
Williams Cos., 542 F. Supp. 2d 782, 785 (S.D. Ohio 2008) (J. Dlott) (internal citations omitted).




                                                 6
 Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 7 of 18 PAGEID #: 900




       B.       Count I of the Amended Complaint ("Failure
                                                     (“Failure to Post A Notice Explaining
                FLSA”) Must Be Dismissed Because No Private Cause Of Action Exists With
                FLSA")
                Respect To The Alleged Failure to Post Notice Under 29 C.F.R. § 516.4.

       Plaintiff’s Amended Complaint alleges that Guardian did not post, or keep posted, in
       Plaintiff's

conspicuous places a notice explaining Plaintiff's
                                       Plaintiff’s rights under the FLSA, as required by 29

C.F.R. § 516.4.     (Doc. 4, PageID #454, ¶66).      However, even assuming Pairan's
                                                                            Pairan’s factual

allegation is accepted as true for the purposes of this motion only, and Guardian did not post

notice in accordance with 29 C.F.R. § 516.4, no private cause of action exists for such a

violation. Thus Count I must be dismissed with prejudice.

       It is indisputable that the statutory scheme of the FLSA permits employees to recover

unpaid wages and liquidated damages while vesting in the Secretary of Labor the prerogative to

seek relief for other types of FLSA violations, such as notice provisions and record keeping

requirements. See, 29 U.S.C. §§ 216 and 217. See e.g., Salazar v. Brown, 1996 U.S. Dist.

LEXIS 18033, at *4 (W.D. Mich. 1996) (quoting Marchak v. Observer Publications, Inc., 493 F.

Supp. 278, 281 (D.R.I. 1980) ("the language of § 216(b) clearly limits private actions to recovery

of unpaid minimum wages, unpaid overtime compensation, and violations of § 215(a)(3)."). See

also, Elwell v. Univ. Hosps. Home Care Servs., 276 F.3d 832, 843 (6th Cir. 2002) (the FLSA

does not authorize employee suits for violations of the FLSA's record-keeping requirements.

Authority to enforce the Act's record-keeping requirements is vested exclusively in the Secretary

of Labor.); and Petty v. Russell Cellular, Inc., 2014 U.S. Dist. LEXIS 11497 (S.D. Ohio Jan. 30,

2014) (same).

       While many federal courts, as discussed above, have determined private causes of action

do not exist for violations of the FLSA's
                                   FLSA’s administrative tasks such as record keeping, few cases

have specifically addressed whether or not the failure to satisfy the obligation to post a notice

embodied in 29 C.F.R. § 516.4 creates a private cause of action. The few courts that squarely


                                                7
 Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 8 of 18 PAGEID #: 901




have addressed the issue, however, uniformly have held that, similar to the FLSA's
                                                                            FLSA’s record

                          FLSA’s notice requirements do not create a private cause of action.
keeping requirements, the FLSA's

See, Lopez v. Tri-State Drywall, Inc., 861 F. Supp. 2d 533, 537 (E.D. Pa. 2012), where the Court

expressly stated:

               “Again, Mr. Lopez has not cited, and this court has not located, a case
               "Again,
                                                                              FLSA’s notice
               affording a plaintiff a private right of action to enforce the FLSA's
               provisions. Moreover, such a private right of action is inconsistent with
               29 U.S.C. § 216(b), which limits private rights of action to specifically
                                              FLSA.”
               enumerated provisions of the FLSA."

See also, Joia v. Jozon Enters., 2019 U.S. Dist. LEXIS 42274, at *14 (D.R.I. Mar. 13, 2019)

(private rights of action under § 216(b) are extremely limited in scope and 29 CFR Part 516 does

not create a private right of action) (internal citations omitted); Marchak v. Observer Publ'ns,

Inc., 493 F. Supp. 278 (D.R.I. 1980) (same).

       As of this motion, Guardian is unaware of any authority from any district or circuit court

holding that a plaintiff possesses a private cause of action for alleged violations of 29 C.F.R.

§ 516.4. Thus, because the statutory scheme and all available case law establish that Plaintiff

lacks a right to sue Guardian for its alleged failure to post the notice required by 29 C.F.R.

§ 516.4, Count I of his Amended Complaint must be dismissed with prejudice.

       C.      Count II of the Amended Complaint ("Equitable
                                                      (“Equitable Tolling")
                                                                  Tolling”) Must Be
               Dismissed Because There Is No Independent Cause of Action for Equitable
               Tolling.

       Plaintiff alleges an independent cause of action in Count II of the Amended Complaint

for "Equitable
    “Equitable Tolling.”
               Tolling." (Doc. 4, PageID #458). While equitable tolling is a principle that may

allow a plaintiff to pursue a claim outside the applicable statute of limitations period under

limited circumstances not present in this case as discussed in detail below, it is axiomatic that

equitable tolling, in and of itself, does not constitute an independent cause of action for which

any relief may be granted. See, Coniglio v. CBC Servs., 2013 U.S. Dist. LEXIS 99159, at *26


                                                8
 Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 9 of 18 PAGEID #: 902




(N.D. Ohio July 16, 2013) (overturned on other grounds, but finding that "equitable tolling"

cannot stand as a claim on its own and is simply an equitable remedy available to the Court).

Accordingly, Count II of Plaintiffs
                         Plaintiff’s Amended Complaint must be dismissed.

       D.      Count III of the Amended Complaint ("Willful
                                                    (“Willful Misclassification”)
                                                              Misclassification") Must Be
               Dismissed Because There is No Cause of Action for Willful Misclassification.

       While an individual who is misclassified (willfully or otherwise) as an independent

contractor rather than an employee may be entitled to overtime if the individual works more than

40 hours in a workweek, "Willful
                        “Willful Misclassification,"
                                 Misclassification,” in and of itself, does not constitute an

independent cause of action under the FLSA or the OMFWSA for which any relief may be

granted. In other words, if a misclassified individual never works any overtime, the individual

does not have a claim under the FLSA merely because the individual was misclassified. On this

basis alone, Count III of the Amended Complaint must be dismissed. Altare v. Vertical
                                                                             Vertical Reality

Mfg., 2020 U.S. Dist. LEXIS 5845 (S.D. Fla).         As the Court in Altare stated in granting

defendant’s motion to dismiss Plaintiff's
defendant's                   Plaintiff’s claim for "misclassification:"
                                                    “misclassification:”

               The Court agrees that Plaintiff cannot bring a cause of action under the
               FLSA for misclassification. As relevant here, the FLSA allows two types
               of claims: claims for unpaid overtime and minimum wage violations.
               (Citations omitted) …
                                   ... Accordingly, because claims for misclassification
               do not exist under the FLSA, the Court shall not read one into the
               statute. (Emphasis added).

       E.      Counts IV ("Failure
                           (“Failure to Pay Overtime FLSA”)
                                                     FLSA") and V ("Failure
                                                                    (“Failure to Pay
               Overtime Ohio Minimum Fair Wage Standards Act")
                                                         Act”) of Plaintiff’s
                                                                  Plaintiff's Amended
               Complaint Must Be Dismissed Because Such Claims are Barred By The
               Applicable Statutes of Limitations.

       Plaintiff alleges that he is entitled to overtime compensation for hours worked over 40

hours in a work week under both the FLSA and the OMFWSA. (Counts IV
                                                                 W and V). The statutes

of limitations under both statutes is two (2) years, or three (3) years at most under the FLSA if




                                                9
Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 10 of 18 PAGEID #: 903




                                                              violation.3 Since Plaintiff did not
the violation is deemed willful, from the date of the alleged violation.3

file this action until January 7, 2020, even applying a three (3) year limitations period for an

alleged willful violation of the FLSA, Plaintiff would have to claim a violation of the FLSA on

or after January 7, 2017, in order to state a claim upon which relief can be granted. For the

OMFWSA, Plaintiff would have to claim a violation on or after January 7, 2018, regardless of

whether or not the violation was willful. This, Plaintiff has not done. In fact, Plaintiff in his

                                     “until circa June 29, 2016, Plaintiff, as well as putative
Amended Complaint concedes that only "until

class members, regularly worked in excess of forty hours per week, including evenings and

weekends.” (Emphasis added). (Doc. 4, PageID #464, ¶130). Since the only alleged failure to
weekends."

pay overtime stopped months before January 7, 2017 (i.e., far more than 3 years before Plaintiff

filed this lawsuit), Plaintiff has failed to state a claim upon which any relief may be granted

under either the FLSA or the OMFWSA, because the statutes of limitations bar any such claim.

                 1.       There is No Legitimate Basis To Apply The Principle of Equitable
                          Tolling on this Case To Permit Plaintiff To Assert Claims Which Are
                          Otherwise Time-Barred.

         Recognizing that he has blown the applicable statutes of limitations by several years,

Plaintiff implores the Court nevertheless to allow him to proceed with respect to his unpaid

overtime claims via the principle equitable tolling. As explained below, the Amended Complaint

on its face provides absolutely no legitimate basis to do so.

         Equitable tolling enables a court, in its discretion, to extend the statute of limitations on a

case-by-case basis to prevent inequity, if a party has diligently pursued his rights and some

extraordinary circumstance prevented timely filing. Truitt v. County of
                                                                     of Wayne,
                                                                        Wayne, 148 F.3d 644,

648 (6th Cir. 1998); see also, McQuiggin v. Perkins, 133 S. Ct. 1924, 1931-32 (2013) (emphasis

3
3        Ohio’s overtime pay statute, O.R.C. 4111.01, the statute of limitations is two years, with no exception for
 Under Ohio's
willful violations. O.R.C. 2305.11; State ex rel. Gingrich v. Fairfield City Schools, 18 Ohio St. 3d 244, 480 N.E. 2d
485 (1985); Terry et al. v. Pro-Mark Contracting, LLC, et al., Case No. 1:14-cv-2542 (N.D. Ohio 2016).


                                                        10
Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 11 of 18 PAGEID #: 904




added). The Sixth Circuit also "has
                               “has repeatedly cautioned that equitable tolling relief should be

             sparingly” and that it is "well-settled
granted only sparingly"                “well-settled that ignorance of the law alone is not

sufficient to warrant equitable tolling."
                                tolling.” Amini v. Oberlin College, 259 F.3d 493, 500 (6th Cir.

2001); see also, Rose v. Dole, 945 F.2d 1331, 1335 (6th Cir. 1991).

       Recognizing that his FLSA and OMFWSA claims are time-barred absent the application

of equitable tolling, Plaintiff's
                      Plaintiff’s Amended Complaint advances three arguments for why the Court

should grant his request to equitably toll the statute of limitations as of June 26, 2016, and allow

him to assert claims going back as far as June 26, 2013 (over six (6) years prior to filing his

Complaint): (i) Defendant allegedly failed to post a required notice regarding Plaintiffs
                                                                               Plaintiff’s rights

under the FLSA; (ii) Defendant treated him as an independent contractor throughout the entirety

of his relationship with it, despite purportedly knowing as of June 26, 2016 that he should have

been classified as an employee; and (iii) Defendant continued to employ Plaintiff for two years

after initially reducing his schedule. (Doc. 4, PageID #458, I¶¶ 91–101).
                                                                 91-101). However, whether

considered individually or in the aggregate, none of the alleged foregoing acts or omissions by

Guardian, even if accepted as true for the purpose of this motion, warrant the extraordinary

application of equitable tolling principles.

       Plaintiff’s first argument that the Court should equitably toll his overtime claims because
       Plaintiff's

Guardian failed to post a notice of FLSA rights in the workplace is readily dispatched. While

other circuits have held that failure to post notices may potentially
                                                          potentially serve as the basis for equitable

tolling under limited circumstances, the Sixth Circuit has not held the same. (See Section III.

E.1.a., infra at 14). In fact, the Sixth Circuit and courts within this District actually have adopted

                                                           employer’s failure to post the notice
the exact opposite position on that issue, holding that an employer's

                                                                                  plaintiff’s
required under the FLSA does not necessarily toll the statute of limitations on a plaintiff's




                                                 11
Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 12 of 18 PAGEID #: 905




overtime claims. See, Claeys v. Gandalf
                                Gandalf Ltd., 303 F. Supp. 2d 890, 896 (S.D. Ohio 2004) (citing

Archer v. Sullivan County, Tenn., 129 F.3d 1263 (unpublished) (6th Cir. 1997) (holding that an

employer's failure to provide notice of employee rights under the FLSA does not alone provide a

basis for equitable tolling)).

        Plaintiff next argues that the principle of equitable tolling should be applied, because

Guardian treated him as an independent contractor throughout the entirety of his relationship

with Guardian, but did not pay him overtime as a result. (Doc. 4, PageID #458, In
                                                                               ¶¶ 97–101).
                                                                                  97-101).

However, those factual allegations, even if accepted as true, are also legally insufficient to

warrant the application of equitable tolling. It has been specifically recognized by a court in this

District that an incorrect statement from an employer that an employee is not eligible for

overtime (i.e., a misclassification) does "not
                                          “not constitute a misrepresentation that would prevent

[Plaintiff] from discovering the existence of his claim under federal and/or state law."
                                                                                   law.” Claeys v.

Gandalf
Gandalf Ltd., 303 F. Supp. 2d 890, 897 (S.D. Ohio 2004). To the contrary, that court expressly

                         “such statements simply inform a plaintiff of facts that might give rise to
recognized that actually "such

                         pursue.” Id.
claims he is entitled to pursue."

        Essentially, Plaintiff argues that he should be entitled to avoid the expiration of the

statute of limitations based upon equitable tolling simply because he was allegedly misclassified

                                                             “sparingly” applying the equitable
under the FLSA. However, if that were sufficient grounds for "sparingly"

tolling doctrine, it would produce the absurd result that every individual in every

misclassification case who filed a lawsuit after the expiration of the statute of limitations would

be entitled to equitable tolling. The facts of this case and applicable precedent simply do not

warrant such an absurd result.




                                                12
Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 13 of 18 PAGEID #: 906




         Furthermore, the Sixth Circuit has stated that is "well-settled
                                                           “well-settled that ignorance of the law

alone is not sufficient to warrant equitable tolling."
                                             tolling.” Rose v. Dole, 945 F.2d 1331, 1335 (6th Cir.

1991). Thus, to the extent that Plaintiff claims he was ignorant of his rights, he cannot rely on

his purported ignorance to justify his failure to timely pursue his claims.

         Moreover, it is undisputed that this case does not involve a misrepresentation by

Guardian that led to Plaintiffs
                     Plaintiff’s failure to investigate potential claims against Guardian. To the

          Plaintiff’s Amended Complaint alleges that Guardian's
contrary, Plaintiffs                                 Guardian’s Operations Manager notified

him as early as June 26, 2016, that the Company had engaged a consultant to review its

            contractors’ schedules and that the consultant had purportedly determined that
independent contractors'

Guardian could not allow independent contractors to work four (4) or five (5) days a week.

         PageID #458, ¶
(Doc. 4, PagelD       ¶ 42).               Although the law nowhere requires an employer to notify

                                                                              Plaintiff’s
individuals that they may have been misclassified as independent contractors, Plaintiffs

allegation in the Amended Complaint is that in 2016 Guardian actually put him on notice that it

was using a consultant to review independent contractors'
                                             contractors’ work schedules and discussing

                                                            consultant’s review. This allegation
substantial modifications to his work schedule based on the consultant's

specifically served to put him on notice of the potential for legal claims. The fact that Plaintiff

declined to pursue his claims at that time or to consult an attorney relative to these job

modifications prior to January 2019, and then still incredibly failed to file this lawsuit until

January 2020 — almost a full year after his initial consultation with an attorney — runs counter

to his request for the Court to apply the principle of equitably tolling his time-barred overtime

claims.4
claims.4



4
4 Additionally, assuming the facts alleged by Plaintiff are true for purposes of this motion only as Guardian must,
there was no legal obligation for Guardian even to engage a consultant to review its independent contractors'contractors’
schedules. Plaintiff should have no ability to file this action well outside the applicable statute(s) of limitations just


                                                           13
Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 14 of 18 PAGEID #: 907




        Finally, Plaintiff argues equitable tolling is appropriate, because Guardian continued to

utilize his services for the two years following his reduction below forty (40) hours of work per

week circa June 26, 2016. (Doc. 4, PageID #460, ¶s 100, 101). Plaintiff illogically claims that

Guardian somehow subverted the FLSA, because he continued to work for Guardian after June

26, 2016, even though he admittedly never would have been entitled any overtime pay for work

after June 26, 2016, had he been classified as an employee, since his Amended Complaint does

not allege that he ever worked in excess of 40 hours per week after June 26, 2016. However,

Plaintiff cites no case law, nor are Defendants aware of any case law, that stands for the

proposition that merely continuing to utilize the services of an independent contractor or

employee is, in itself, a basis upon which the statute of limitations should be equitably tolled

                Plaintiff’s argument at its core fails for the simple reason that it attempts to
under the FLSA. Plaintiffs

blame Guardian for Plaintiff's
                   Plaintiff’s purported ignorance of his rights under the FLSA, which does not

warrant equitable tolling. Rose, 945 F.2d at 1335.

        For all these reasons, the Court should decline to equitably toll the statute of limitations

as of June 26, 2016. Instead, the Court should dismiss Counts IV
                                                              W and V as having been filed

outside of the applicable statutes of limitations.

                 2.       The Cases Cited In Plaintiff’s
                                              Plaintiff's Amended Complaint Do Not Warrant
                          The Application of Equitable Tolling.

        Plaintiff cites in his Amended Complaint four (4) cases purportedly supporting his

                                                                            Plaintiff’s position or
argument that equitable tolling is appropriate. None of these cases support Plaintiff's

provide any legitimate basis to equitably toll the limitations periods.

        Of the four cases cited in Plaintiff's
                                   Plaintiff’s Amended Complaint, only one, Truitt v. Cnty. Of
                                                                                            Of

Wayne,              (6th Circuit 1998), is from the Sixth Circuit, and it does not even contain
Wayne, 148 F.3d 644 (6th

because Guardian purportedly did so and allegedly shared the consultant's
                                                             consultant’s determination(s) with Plaintiff at that
time.


                                                      14
Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 15 of 18 PAGEID #: 908




FLSA claims.      Rather, Truitt analyzed whether equitable tolling was appropriate where a

plaintiff failed to timely pay a filing fee within ninety (90) days of receiving a right to sue notice

under Title VII, an issue that is far-afield of Plaintiff's
                                                Plaintiff’s wage and hour allegations.

       Stransky v. HealthOne of
                             of Denver, Inc., 868 F.Supp.2d 1178, 1181 (D. Colo. 2012), also

provides no basis to apply equitable tolling here. While Plaintiff sites Stransky for the general

proposition that equitable tolling may be applied in FLSA cases, there the court assessed whether

                      FLSA’s statute of limitations for putative class members only between the
to equitably toll the FLSA's

timely filing of the lawsuit and notice being sent out. Ultimately, the court authorized limited

equitable tolling for the limited time period from the time the named-plaintiff requested putative

class information until ninety (90) days after class notice was sent out. Unlike the instant case

where Plaintiff waited over three and a half years from the time he learned his schedule was

being reduced as an independent contractor, the named-plaintiff in Stransky filed his lawsuit

           FLSA’s statute of limitations. Because the request for equitable tolling in Stransky
within the FLSA's

was considered within a completely different context, Stransky is inapposite and unpersuasive

under the alleged facts here.

       Similarly, Partlow v. Jewish Orphans'
                                    Orphans' Home, Inc., 645 F.2d 757 (9th Cir. 1981), is

unavailing. In Partlow, the court found it appropriate to equitably toll the statute of limitations

for putative class members under circumstances where the opt-ins executed consent notices that

                                          plaintiffs’ counsel's
had not been approved by the court due to plaintiffs' counsel’s error. Here again, unlike the

instant case, Partlow does involve circumstances where the underlying FLSA lawsuit was filed

outside of the existing statute of limitations.         For these reasons, Partlow is similarly

unpersuasive.




                                                 15
Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 16 of 18 PAGEID #: 909




       Finally, Plaintiff cites Cruz v. Maypa, 773 F.3d 138 (4th Cir. 2014), to argue that when an

employer fails to post required FLSA notices pursuant to 29 C.F.R § 516.4, the statute of

limitations must be tolled until the employee obtains an attorney or obtains actual knowledge of

his or her rights. (Doc. 4, PageID #459, ¶94). However, Plaintiff's
                                                        Plaintiff’s attempted reliance in Cruz is

at odds with the Sixth Circuit precedent. While the Fourth Circuit in Cruz determined that

equitable tolling was appropriate where the defendant failed to post adequate FLSA notices, as

discussed above, the Sixth Circuit has specifically held that the failure to post notice is not

grounds to equitably toll the statute of limitations. See; Archer v. Sullivan County, Tenn., 129

                                                         employer’s failure to provide notice of
F.3d 1263 (6th Cir. 1997) (unpublished) (holding that an employer's

employee rights under the FLSA does not alone provide a basis for equitable tolling). Archer

remains good law. See, Claeys v. Gandalf
                                 Gandalf Ltd., 303 F. Supp. 2d 890, 896 (S.D. Ohio 2004) (The

Sixth Circuit, in contrast, has determined, in an unpublished opinion, that an employer’s
                                                                               employer's failure

to post the notice required under the FLSA does not toll the statute of limitations on the

plaintiff’s claim for overtime pay.) In light of these decisions by and within the Sixth Circuit,
plaintiff's

Cruz is non-binding, unpersuasive and insufficient to warrant equitable tolling in this case.

        In short, the cases cited by the Plaintiff are inapposite, unpersuasive and/or not binding

on this Court. Accordingly, this Court should reject Plaintiffs
                                                     Plaintiff’s equitable request to equitably toll

the expired statute of limitations.

        F.     Count VI of the Amended Complaint ("Theft
                                                     (“Theft and Fraud”)
                                                                  Fraud") Must Be
               Dismissed Because No Private Cause Of Action Exists With Respect To
               Count VI.

        In Count VI of the Amended Complaint, Plaintiff attempts to assert a cause of action for

alleged theft and fraud in violation of the Ohio criminal statute in O.R.C. § 2913.01 et. seq.

However, in the absence of a specific provision to the contrary, criminal statutes generally do not

create a private cause of action, but give rise only to a right of prosecution by the state. See,


                                                16
Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 17 of 18 PAGEID #: 910




State ex rel. Bailey v. Ohio Parole Bd., 2017-Ohio-9202, ¶
                                                         ¶ 14, (citing George v. State, 10th Dist.

                          ¶ 32 ("In
Franklin, 2010-Ohio-5262, ¶    (“In the absence of a specific provision to the contrary, criminal

statutes generally do not create a private cause of action, but give rise only to a right of

                   state.”)).
prosecution by the state.")).

                                                      Ohio’s Supreme Court, Plaintiff
       Contrary to this well-established precedent by Ohio's

impermissibly asserts Count VI for theft and fraud in violation of O.R.C. § 2913.01 et seq.

Reviewing the Ohio Revised Code table of contents, it is readily obvious that § 2913.01 et seq.

exists as a subsection of Title 29 of the code, entitled "Crimes
                                                         “Crimes and Procedures."
                                                                     Procedures.” Thus, because

O.R.C § 2913.01 et seq., is undoubtedly a criminal statute over which the State of Ohio
O.R.0

maintains the exclusive right of prosecution, accordingly, Plaintiff fails to state a claim to relief

in Count VI that is plausible on its face. As such, Count VI of the Complaint should similarly be

dismissed with prejudice.

IV.    CONCLUSION

       Consistent with the foregoing, all six of Pairan's
                                                 Pairan’s alleged causes of action must be

dismissed with prejudice in its entirety.


                                                      Respectfully submitted,

                                                      /s/ Michael S. Glassman
                                                      Michael S. Glassman, Esq. (OH 0012713)
                                                      Michael B. Mattingly, Esq. (OH 0089847)
                                                      Dinsmore & Shohl LLP
                                                      255 E. Fifth Street, Suite 1900
                                                      Cincinnati, Ohio 45202
                                                      Telephone: 513.977.8200
                                                      Fax: 513.977.8141
                                                      Email: michael.glassman@dinsmore.com
                                                             michael.mattingly@dinsmore.com

                                                                for Defendant,
                                                      Attorneysfor
                                                      Guardian Protection Services, Inc.



                                                 17
Case: 1:20-cv-00017-SJD-KLL Doc #: 9 Filed: 03/18/20 Page: 18 of 18 PAGEID #: 911




                                CERTIFICATE OF SERVICE

         I hereby certify that on March 18, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to all counsel

of record.


                                                      /s/ Michael S. Glassman




16165822.1

                                                 18
